Opinion issued May 12, 2011
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-01052-CR
NO. 01-09-01053-CR
———————————
LILLY LE,
Appellant
V.
THE STATE OF TEXAS, Appellee

 

 
On Appeal from the 185th District Court 
Harris County, Texas

Trial Court Cause Nos. 1103719 and 1103720
 

MEMORANDUM OPINION
On April 28, 2011, the trial court held a hearing at
which appellant, Lilly Le, appeared via teleconference and was represented by
counsel.  Appellant stated her desire to
withdraw her appeals, and the trial court confirmed she had discussed her
decision with counsel.  We construe
appellant’s request to withdraw her appeals as a motion to dismiss.  See
Tex. R. App. P. 42.2(a); Crawford v. State, 226 S.W.3d 688, 688
(Tex. App.—Waco 2007, no pet.).  
Rule of Appellate Procedure 42.2 states that
appellant and her attorney must sign any motion to dismiss.  See Tex. R. App. P. 42.2(a).   Appellant
has not filed a signed motion with this Court. 
The record reflects, however, that appellant stated at the hearing that she
desired to withdraw her appeals, and that she had previously discussed this
desire with her attorney.  Based upon
appellant’s testimony at the hearing and the trial court’s finding that
appellant wishes to withdraw her appeals, we conclude that good cause exists to
suspend the operation of Rule 42.2(a).  See Tex.
R. App. P. 2, 42.2(a).    
We have not yet issued an opinion.  Accordingly, the motion is granted and the appeal is dismissed.  We dismiss
any pending motions as moot.
PER CURIAM
Panel consists of Justices Keyes, Higley, and Alcala.
Do not publish. 
 Tex. R. App. P. 47.2(b).